      Case 4:20-cv-00338-MW-HTC Document 30 Filed 04/06/21 Page 1 of 1




                   IN THE UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF FLORIDA
                           TALLAHASSEE DIVISION


JESSE EDWARD MOODY, JR,

      Plaintiff,

v.                                          Case No.: 4:20cv338-MW/HTC

MARK S. INCH, et al.,

     Defendants.
___________________________/

                     ORDER ACCEPTING AND ADOPTING
                      REPORT AND RECOMMENDATION

      This Court has considered, without hearing, the Magistrate Judge's Report and

Recommendation. ECF No. 28. Upon consideration, no objections having been filed

by the parties,

      IT IS ORDERED:

      The report and recommendation, ECF No. 28, is accepted and adopted as

this Court’s opinion. Defendants’ motion to dismiss, ECF No. 21, is DENIED. This

matter shall be remanded to the Magistrate Judge for further proceedings in

accordance with this Order.

      SO ORDERED on April 6, 2021.

                                      s/Mark E. Walker
                                      Chief United States District Judge
